Citation Nr: 1450801	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for facial rashes with rosacea.

2.  Entitlement to a compensable initial rating for bilateral eyes incipient cataracts and dry eye syndrome.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to March 2010, with additional prior service in the National Guard of Iowa.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to report for a scheduled videoconference hearing on July 22, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran submitted additional evidence.  He did not waive initial RO consideration of this evidence.  Thus, it must be referred back for such consideration.  See 38 C.F.R. § 20.1304(c)(2014).  

This evidence includes color photographs of the Veteran's skin condition and may require medical interpretation.

Accordingly, the case is REMANDED for the following action:

Any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

